Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 1 of 38 PageID: 1




  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff, and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                            :
  SCOTT MADLINGER, on behalf of himself and :
  all others similarly situated,            :
                                            :
                           Plaintiff,       : Civil Action No.
                                            :
  vs.                                       : CLASS ACTION COMPLAINT AND
                                            : JURY TRIAL DEMAND
  TRUEACCORD CORP.,                         :
                                            :
                           Defendant.       :
                                            :
                                            :
  –––––––––––––––––––––––––––––––––––––––– X




         Plaintiff SCOTT MADLINGER (hereinafter “Plaintiff”), on behalf of himself and

  all others similarly situated, by and through his undersigned attorney, alleges against the

  above-named Defendant TRUEACCORD CORP. (hereinafter “Defendant"), its

  employees, agents, and successors, the following:

                               PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for actual and statutory damages and

  declaratory and injunctive relief arising from the Defendant’s violation of 15 U.S.C. §

  1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 2 of 38 PageID: 2




  prohibits debt collectors from engaging in abusive, deceptive and unfair practices.


                                JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction.

                                         DEFINITIONS

          4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                        JURY DEMAND

          5.      Plaintiff demands a jury trial on all issues.



                                            PARTIES

          6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.      Plaintiff is a natural person and resident of Ocean County, in the State of

  New Jersey, and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

          8.      Based upon information and belief defendant TRUEACCORD CORP.

  (“TRUEACCORD” or “Defendant”) is a Delaware Corporation with its principal place of



                                                 2
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 3 of 38 PageID: 3




  business located at 16011 College Blvd., Suite 130 Lenexa, Kansas 66219.

         9.      Based upon information and belief, Defendant is a company that uses the

  mail, telephone, email and facsimile and regularly engages in business, the principal

  purpose of which is to attempt to collect debts alleged to be due another. Defendant is a

  “Debt Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                            CLASS ACTION ALLEGATIONS

         10.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and

  all New Jersey consumers and their successors in interest (the “Class”), who have

  received debt collection letters, emails and/or notices from the Defendant which are in

  violation of the FDCPA, as described in this Complaint.

         11.     This Action is properly maintained as a class action. The Class consists of:


         Class 1

                 •   All New Jersey consumers who received more than one email in one

                 day from or on behalf of Defendant which attempted to collect a debt.


         Class 2

                 •     All New Jersey consumers who after receiving an initial written

                 communication from or on behalf of Defendant seeking to collect a debt,

                 disputed the debt with Defendant, but Defendant continued to attempt to

                 collect the debt from the consumer prior to validating the debt..

         Class 3



                                               3
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 4 of 38 PageID: 4




                 •     All New Jersey consumers who requested not to be contacted by

                 Defendant in some or all forms of communication, but Defendant

                 continued to communicate with the consumer contrary to the consumer’s

                 request.


         Class 4

                 •    All New Jersey consumers who were sent an initial debt collection

                 letter by or on behalf of Defendant in substantially the same form as the

                 November 27, 2019 debt collection letter attached as an Exhibit to the

                 Complaint and the collection letter included more than one address for

                 Defendant.


         Class 5

                 •   All New Jersey consumers who were sent letters, emails and/or notices

                 from Defendant and which included the alleged conduct and practices

                 described herein.


                 • The Class period begins one year prior to the filing of this Action. The

                 class definition may be subsequently modified or refined.

         12.     The Class satisfies all the requirements of Rule 23 of the FRCP for

  maintaining a class action:

                 •   Upon information and belief, the Class is so numerous that joinder of

                     all members is impracticable because there are hundreds and/or

                     thousands of persons who have received debt collection letters and/or



                                              4
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 5 of 38 PageID: 5




                  notices from the Defendant that violate specific provisions of the

                  FDCPA. Plaintiff is complaining of a standard form letter, email

                  and/or notice that is sent to hundreds of persons (See Exhibits

                  attached to the complaint, except that the undersigned attorney has,

                  in accordance with Fed. R. Civ. P. 5.2 partially redacted the financial

                  account numbers in an effort to protect Plaintiff’s privacy);

              •   There are questions of law and fact which are common to the Class and

                  which predominate over questions affecting any individual Class

                  member. These common questions of law and fact include, without

                  limitation:

                      a. Whether Defendant violated various provisions of the FDCPA.

                      b. Whether Plaintiff and the Class have been injured by the

                          Defendant’s conduct;

                      c. Whether Plaintiff and the Class have sustained damages and

                          are entitled to restitution as a result of Defendant’s

                          wrongdoing, and if so, what is the proper measure and

                          appropriate statutory formula to be applied in determining such

                          damages and restitution; and

                      d. Whether Plaintiff and the Class are entitled to declaratory

                          and/or injunctive relief.

              •   Plaintiff’s claims are typical of the Class, which all arise from the same

                  operative facts and are based on the same legal theories;




                                             5
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 6 of 38 PageID: 6




              •   Plaintiff has no interest adverse or antagonistic to the interest of the

                  other members of the Class;

              •   Plaintiff will fairly and adequately protect the interest of the Class and

                  has retained experienced and competent attorneys to represent the

                  Class;

              • A Class Action is superior to other methods for the fair and efficient

                  adjudication of the claims herein asserted. Plaintiff anticipates that no

                  unusual difficulties are likely to be encountered in the management of

                  this class action;

              • A Class Action will permit large numbers of similarly situated persons

                  to prosecute their common claims in a single forum simultaneously

                  and without the duplication of effort and expense that numerous

                  individual actions would engender. Class treatment will also permit the

                  adjudication of relatively small claims by many Class members who

                  could not otherwise afford to seek legal redress for the wrongs

                  complained of herein. Absent a Class Action, class members will

                  continue to suffer losses of statutory protected rights as well as

                  monetary damages. If the Defendant’s conduct is allowed to proceed

                  without remedy it will continue to reap and retain the proceeds of its

                  ill-gotten gains;

              •   Defendant has acted on grounds generally applicable to the entire

                  Class, thereby making appropriate final injunctive relief or

                  corresponding declaratory relief with respect to the Class as a whole.



                                             6
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 7 of 38 PageID: 7




                                 STATEMENT OF FACTS

         13.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

  defined by 15 U.S.C. §1692a(3).

         14.     Defendant collects and attempts to collect debts incurred or alleged to

  have been incurred for personal, family or household purposes on behalf of creditors

  using the United States Postal Service, telephone and/or the Internet.

         15.     Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

         16.     Sometime prior to November 27, 2019, Plaintiff allegedly incurred a

  financial obligation to American Express (“Amex”) related to an American Express

  Credit Card Account. (“the Debt”).

         17.     The Debt arose out of a transaction in which money, property, insurance

  or services, which are the subject of the transaction, are primarily for personal, family or

  household purposes.

         18.     The Debt is a "debt" as defined by 15 U.S.C. § 1692a(5).

         19.     Amex is a "creditor" as defined by 15 U.S.C. § 1692a(4).

         20.     Sometime prior to November 27, 2019, Amex either directly or through

  intermediate transactions assigned, placed or transferred the Debt to Defendant for

  collection.

         21.     At the time the Debt was assigned, placed or transferred to Defendant, the

  Debt was in default.

         22.     Defendant caused to be delivered to Plaintiff an email dated November 27,

  2019 at 2:56 p.m. concerning the alleged Debt, which sought to collect an amount owed

  of $2719.77. This email was Defendant’s first written communication to Plaintiff.

                                                7
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 8 of 38 PageID: 8




  Attached as Exhibit A is a copy of the first November 27, 2019 collection email.

         23.     Also, on November 27, 2019 at 4:52 p.m., Plaintiff received a second

  email from Defendant. Attached as Exhibit B is a copy of the second November 27,

  2019 email.

         24.     Subsequently, Plaintiff also received a collection letter dated November

  27, 2019, which also included the debt verification notice provided for by section 1692g

  of the FDCPA. A copy of the debt verification letter is attached as Exhibit C.

         25.     On November 27, 2019, after receiving Defendant’s first email, Plaintiff

  exercised his right to verify the debt and sent Defendant a debt validation letter by

  certified mail, return receipt. A copy of the debt validation letter is attached as Exhibit

  D.

         26.     The November 27, 2019 debt validation letter that Plaintiff sent to

  Defendant indicated that Defendant should not contact Plaintiff either by email or

  telephone.

         27.     On December 1, 2019, Plaintiff received a collection email from

  Defendant. The December 1, 2019 email was sent and received by Plaintiff on a Sunday,

  an inconvenient time.

         28.     On December 3, 2019, Defendant received Plaintiff’s debt validation

  letter. A copy showing Defendant’s receipt of the letter is attached as Exhibit E.

         29.     On December 5, 2019, Plaintiff received an email from Defendant at 6:31

  p.m. Approximately 30 minutes after receiving the first email, Plaintiff received a second

  email from Defendant on December 5, 2019 at 7:02 p.m. Both of these emails sought to

  collect the Debt, even though Defendant had not yet validated the Debt pursuant to

                                              8
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 9 of 38 PageID: 9




  Plaintiff’s November 27, 2019 debt validation letter. Further, these emails were sent by

  Defendant even after Plaintiff indicated in his November 27 letter that he did not wish to

  be contacted by email.

         30.     On December 10, 2019, Plaintiff received another email from Defendant

  attempting to collect the Debt even though Defendant had not yet validated the Debt.

  This email was also sent by Defendant even after Plaintiff indicated in his November 27

  letter that he did not wish to be contacted by email.

         31.     On December 13, 2019, Plaintiff received another email from Defendant

  seeking to collect the Debt even though Defendant had not yet validated the Debt. This

  email was sent by Defendant even after Plaintiff indicated in his November 27 letter that

  he did not wish to be contacted by email.

         32.     On December 17, 2019, Plaintiff received still another email from

  Defendant, seeking to collect the Debt even though Defendant had not yet validated the

  Debt. This email was sent by Defendant even after Plaintiff indicated in his November 27

  letter that he did not wish to be contacted by email.

         33.     On December 21, 2019, Plaintiff received yet another email from

  Defendant, seeking to collect the Debt even though Defendant had not yet validated the

  Debt. This email was sent by Defendant even after Plaintiff indicated in his November

  27 letter that he did not wish to be contacted by email. This email was also received by

  Plaintiff on a Saturday, an inconvenient time.

         34.     Copies of the emails referenced in paragraphs 27 to 33 are attached as

  Exhibit F.

         35.     The November 27, 2019 collection letter included language that appeared

                                               9
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 10 of 38 PageID: 10




   to comply with the debt validation language of 1692g(a). The first page of the collection

   letter included Defendant’s address as:

                  303 2ND ST STE S750 SOUTH
                  SAN FRANCISCO, CA 94107-2543

   However, the 2nd page of the collection letter included the following address for
   Defendant:

                  16011 College Blvd., Suite 130
                  Lenexa, KS 66219


          36.     Upon receiving the November 27, 2019 collection letter, the least

   sophisticated consumer would be confused and not know whether to send the debt

   validation letter to the California or the Kansas address.

          37.     The collection letter and emails were sent or caused to be sent by a person

   employed by Defendant as a “debt collector” as defined by 15 U.S.C. § 1692a(6).

          38.     The collection letter and emails were each a “communication” as defined

   by 15 U.S.C. § 1692a(2).

          39.     Plaintiff suffered injury in fact by being subjected to the unfair and

   abusive practices of Defendant.

          40.     Plaintiff suffered actual harm by being the target of Defendant’s

   misleading debt collection communications.

          41.     Defendant violated Plaintiff’s rights not to be the target of misleading debt

   collection communications.

          42.     Defendant violated Plaintiff’s right to a trustful and fair debt collection

   process.

          43.     Under the FDCPA, Plaintiff had the right to receive certain information

                                                10
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 11 of 38 PageID: 11




   from Defendant regarding his or her rights under the FDCPA.

              44.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              45.   Defendant’s   collection      letters   provided   confusing   and   incorrect

   information caused Plaintiff a concrete injury in that Plaintiff was deprived of her right to

   receive accurate and trustworthy information regarding her rights under the FDCPA.

              46.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              47.   The FDCPA ensures that consumers are fully and truthfully apprised of

   the facts and of their rights, the act enables them to understand, make informed decisions

   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

   Defendant’s false representations misled the Plaintiff in a manner that deprived Plaintiff

   of his or her right to enjoy these benefits.

              48.   As a result of Defendant’s conduct, Plaintiff suffered an actual, concrete

   injury as a result of Defendant’s failure to provide Plaintiff information required under

   the FDCPA.

              49.   Plaintiff’s receipt of a collection letter which provided incorrect,

   incomplete and confusing information constitutes a concrete injury.

              50.   The failure of Defendant to provide correct information impeded

   Plaintiff’s ability to make a well-reasoned decision.

                                                   11
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 12 of 38 PageID: 12




           51.      Defendant’s failure to provide accurate information injured Plaintiff in

   that it impacted her ability to decide on how to proceed with respect to the matter – will

   he hire an attorney, represent himself, payoff the debt, engage in a payment plan, file for

   bankruptcy, etc.

           52.      The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.


                      POLICIES AND PRACTICES COMPLAINED OF

           53.      It is Defendant’s policy and practice to send written collection

   communications, in the form annexed hereto as Exhibits, which violate the FDCPA, by

   inter alia:

                    (a)    Using false, deceptive or misleading representations or means in
                           connection with the collection of a debt;

                    (b)    By making false representations of the character or legal status of a
                           debt; and

                    (c)    Using unfair or unconscionable means to collect or attempt to
                           collect any debt.

           54.      On information and belief, Defendant sent written communications, in the

   form annexed hereto as Exhibits to at least 30 natural persons in the State of New Jersey.

                                             COUNT I

                 FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692
                                  VIOLATIONS

           55.      Plaintiff repeats the allegations contained in paragraphs 1 through 54 as if

   the same were set forth at length.




                                                 12
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 13 of 38 PageID: 13




          56.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

          57.      By sending a collection letter and/or emails, the same as or substantially

   similar to the attached exhibits, Defendant violated:

          A. 15 U.S.C. §1692c(a)(1) of the FDCPA by communicating with Plaintiff at an

                unusual and/or inconvenient time by sending emails on Saturday and/or

                Sunday;

          B. 15 U.S.C. §1692c(c) of the FDCPA by failing to cease communication with

                Plaintiff via email even after Plaintiff informed Defendant not to contact him

                by email;

          C. 15 U.S.C. §1692d of the FDCPA by sending two emails in less than a one

                hour period and/or contacting Plaintiff more than once a week via email.

          D. 15 U.S.C. §1692e, by using a false, deceptive or misleading representation or

                means in connection with the collection of any debt;

          E. 15 U.S.C. § 1692e(10) by using a false representation or deceptive means to

                collect or attempt to collect a debt from Plaintiff;

          F. 15 U.S.C. §1692f by using unfair or unconscionable means to collect or

                attempt to collect any debt; ,

          G. 15 U.S.C. §1692g(a) by failing to effectively convey Plaintiff’s debt

                validation rights since the debt collection letter included addresses for

                Defendant in two different locations.




                                                  13
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 14 of 38 PageID: 14




          H. 15 U.S.C. §1692g(b) by engaging in collection activities and communications

              which overshadow or are inconsistent with the consumer’s rights after

              Plaintiff disputed the debt.



          WHEREFORE, Plaintiff, on behalf of himself and others similarly situated,

   demands judgment against Defendant as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class maximum statutory damages;

           (d) Awarding pre-judgment interest;

          (e) Awarding post-judgment interest;

          (f) Awarding reasonable attorneys’ fees, costs and expenses; and

          (g) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          November 26, 2020

                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2


                                               14
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 15 of 38 PageID: 15




          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: November 26, 2020                      By: s/ Lawrence C. Hersh
                                                 Lawrence C. Hersh, Esq




                                               15
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 16 of 38 PageID: 16




                                 EXHIBIT A
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 17 of 38 PageID: 17
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 18 of 38 PageID: 18
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 19 of 38 PageID: 19




                                 EXHIBIT B
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 20 of 38 PageID: 20
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 21 of 38 PageID: 21




                                 EXHIBIT C
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 22 of 38 PageID: 22
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 23 of 38 PageID: 23
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 24 of 38 PageID: 24




                                 EXHIBIT D
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 25 of 38 PageID: 25
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 26 of 38 PageID: 26




                                 EXHIBIT E
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 27 of 38 PageID: 27
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 28 of 38 PageID: 28




                                 EXHIBIT F
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 29 of 38 PageID: 29
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 30 of 38 PageID: 30
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 31 of 38 PageID: 31
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 32 of 38 PageID: 32
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 33 of 38 PageID: 33
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 34 of 38 PageID: 34
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 35 of 38 PageID: 35
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 36 of 38 PageID: 36
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 37 of 38 PageID: 37
Case 3:20-cv-17281-FLW-ZNQ Document 1 Filed 11/26/20 Page 38 of 38 PageID: 38
